Case 21-11549-RAM Doc 26-2 Filed 03/19/21 Page1of4

EXHIBIT B
Case 21-11549-RAM Doc 26-2 Filed 03/19/21

Page 1
Scullys Tavern

9809 Sunset Dr.
Daily Balance Report For 11/07/20 to 11/30/20

Page 2 of 4

 

Reoort Date 03/01/2021 07:23 AM Printed By doa crikdod
‘Total ever 1101/20 toil Total Accounted
Departments Sales Totals Credit Cards Totals
Beer 10351.40 Sub Total $0.00
Food 25864.17 Non Cash Tenders
Liquor 10721.35 AMX2 4525.69
merchandise 32.00 DISCOVER2 634.87
modifiers 117.00 IGT 1802.37
Wine 1709.35 VISAIMC 2 38262.36
Total *(Includes discounts)* $48795.27 Sub Total $45225,29,
Total $45225.29
Gift Certificate Sales
Gift Certificate 62,00
Total $62.00 Discounts $48.70
Sales Tax Collected Bank Deposits $0.00
Sales Tax 1 3904.49
Total $3904.49 Short -7487.77
** ACCOUNT FOR $52761.76 ** ACCOUNTED FOR $52761.76
** Gross Sales ** ** Adjusted Gross * ** Net Sales ** * Voids ** * Not Taxed
$50490.32 $48795.27 $48746.57 $1633.05 0.00
““ Grand Total “Cash Tenders ‘“NonCash Tips ** Gratuity ** ™ Cash Less Tips
$52651.06 14732.29 7239.32 $0.00 7492.97
* Tranaction Avg $37.44 Tran # 1302 Trans $ 48746.57 Cust Ct 1519
Labor Percentage %
Total $0.00 Discounts
employee mea! 48.70
Total $48.70

 

 

 
Case 21-11549-RAM Doc 26-2 Filed 03/19/21 Page3of4

Page 1
Scullys Tavern
$809 Sunset Dr.

Daily Balance Report For 04/01/21 to 04/34/24

 

Report Date 03/01/2021 07:04 AM Printed By dog crikdag
' 27

  
  
 
   
  
    
  
   

Total Revenue A021 HANG Total Acx nod
Departments Sales Totals Credit Cards Totals
Beer 12939.15 Sub Total $0.00
Food 32483,05 Non Cash Tenders
Liquor 15659.15 AMX2 6029.08
modifiers 158.50 DISCOVER2 1331.75)
Wine 2278.30 IGT 2270.39
Total “fincludes discounts)* $63518.15 VISA/MC 2 51882.95)
Sub Total $61514.7
Gift Certificate Sates Total $615141
Gift Certificate 96.00
Total $96.00
Discounts $107.14
Sales Tax Collected
Sales Tax 1 5082.52 Bank Deposits $0.00
Total $5082.52
Short 7075.39)
*™ ACCOUNT FOR $68696.67 ™ ACCOUNTED FOR $68696.6
** Gross Sales ** ™ Adjusted Gross * ** Nat Sales ** “Voids ™* “ Not Taxed
$65714.50 $63518.15 $63411.04 $2100.35 0.60
** Grand Total “Cash Tenders “NonCashTips * Gratuity ** ** Cash Less Tips
$68493.56 18940.40 9795.14 $0.00 7145.26
“ Tranaction Avg $36.97 Tran #1715 Trans $ 63411,04 Cust Ct 2034
Labor Percentage %
Tota! $0.00 Discounts
buy/10 get/10 wings 9.50
employee meal 81.64
Manager Discount §.97,
Total $107.11

     

 
Case 21-11549-RAM Doc 26-2 Filed 03/19/21

Page 1

Page 4 of 4

Scullys Tavern
9809 Sunset Dr.
Daily Balance Report For 02/04/21 to 02/28/24

 

 

   
 
   
 
   
 
   
  

** ACCOUNT FOR

Report Daie 03/01/2021 07:01 AM Printed By dog crikdoa
Toto! Raverue 02/01/21 to O2/2E/21 Total Acx ted
Departments Sales Totals Credit Cards Totals
Beer 12753.65 Sub Total $0.00
Food 30439.89 Non Cash Tenders
Liquor 16236.65 AMX2 5725.00
modifiers 199.40 DISCOVER2 823.52
Wine 1861.60 IGT 2166.44
Total *{includes discounts)* $61491.19 VISA/MC 2 50392.65
Sub Total $59107.61
Gift Certificate Sales Total $59107.61
Gift Certificate 90.38
Tota} $90.38
Discounts $82.01
Sales Tax Collected
Sales Tax 1 4920.28 Bank Deposits $0.00
Total $4920.28
Short -7312.23
$66501,85 ** ACCOUNTED FOR $66501.8

** Gross Sales ** “ Adjusted Gross * ** Net Sales ** “Voids *
$64099.12 $61491,19 $61409.18 $2517.55 0.00
“* Grand Total “Cash Tenders ‘*NonCash Tips ** Gratuity “* ™ Cash Less Tips
$66329.46 16880.18 9352.93 $0.00 7527.25
™ Tranaction Avg $37.58 Tran # 1634 Trans $ 61409.18 Cust Ct 1876
Labor Percentage %
Total $0.00 Discounts
buy/10 get/10 wings 9.50
employee meal 68,94
Manager Discount 3.57
Total $82.01

    

** Not Taxed

 
